xzs-(5
   NO,

                                                          ORIGINAL
               IN    THE


COURT    OF    CRIMINAL        APPEALS


              OF    TEXAS




                                                               MAR 27 2015

                                                          Abe! Ai^ss   •i9   'i^'3^^.




              ROY    JON   ,


                                  PETITIONER


                                                               F^EO IN
                    VS.
                                                     COURTOF CRIMINAL APPEALS
                                                           MAR 27 27,5

                                                         Abel Acosta, Clerk
         STATE      OF    TEXAS


                               RESPONDENTS




 PETITION          FOR    DISCRETIONARY        REVIEW




                                         ROY   JON
                                         TDCJ-ID     #626840
                                         Appearing PRO-SE
                                          NO.




                                                  ROY      JON,


                                                                        PETITIONER




                                                        VS.




                                                STATE   OF      TEXAS


                                                                        RESPONDENT.




                                          IDENTITY         OF   PARTIES




THE    STATE    OF    TEXAS
REPRESENTATIVE
Craiq Watkins
Frank Crowley Courts B^dg.
133 N.       Riverfront       Blvd.,   LB 19
Dallas,       Texas    75207-4399




Hon.    Carter Thompson
Judge presiding
Criminal District Co^rt fjo.              5
Frank Crowley Court Bldg..'
133 N. Riverfront Blvd.'.LB              45,    5th   FL
Dallas,       Texas    75207




ROY    JON
TDCJ-ID No.#626840
Ellis    Unit
«1,697 FM.     980
lluntsville, TEXAS 75207
Defendant-Petitioner
                                              TABLE   OF    CONTENTS
                                                                       _Pag_es_


IDENTITY OF PARTIES AND COUNSEL                                           i


TABLE OF CONTENTS                                                         ii


INDEX OF AUTHORIES                                                        iii


STATEMENT       OF       THE -CASE



STATEMENT       OF       JURISDICTION



ISSUES    PRESENTED          FOR     REVIEW



STATEMENT OF THE             FACTS                                        4

                 r   •


SUMMARY OF THE ARGUMENT                                                   5


ISSUE ONE                                                                 6-7


ISSUE    TWO                                                              8-9




PRAYER    FOR    RELIEF




DECLARATION



CERTIFICATE          OF    SERVICE




                                                           ii
                                      INDEX       OF    AUTHORITIES




FEDERAL    CASES                                                                                    PAGES



DOUGLAS    VS.   CALIFORNIA,    372 U.S. 353,          9    L.Ed.2d.811                          6



GRIFFIN VS. ILLINOIS,. 351 U.S. 12, 100 L. Ed'.' 891                                                  6

LANE VS. feoWN, 372 U.S. 477,484,9 L.Ed.2d. '(;1963)                                                  7

LONG VS.    DISTRICT COURT,      383 U.S. 192,          17 L.Ed..2d.     (19&6)               7


UNTIED STATES VS.      MacCOLLOM,      42.6 U.S.            317,325,         48 L.Ed.2d.   (1976)     7


Conner vs. Henderson,. 517 F.2d 135 (5th cir. 1975)                                                  7




TEXAS   CASES                                                                                       PAGES




TEXAS   CODE OF    CRIMINAL    PROCEDURE          RULE          26.04



TEXAS CONSTITUTION       ARTICLE        V.    §        5,       6,   and 8




                                                       in
                                     STATEMENT   OF   THE   CASE




          Petitioner filed his Writ Of Habeas Corpus pursuant      to articles 11.01;
11.02; 11.04; and 11.05 of the Texas Code of Criminal procedure; and article
1 section 12 and 5 section 8, of the Texas Constitution, requesting a com
plete copy of his trial transcripts and/or for the court to loan him the
transcripts for review..To show cause the petitioner clearly established
that he was denied his right to a direct appeal by and through ineffective
assistance         of   counsel.



          The writ of habeas corpus was filed in the criminal district court
No. 5, Dallas County, Texas,           the Honorable Carter Thompson, Judge Presiding..


          The judgment of the trial court. Judge Thompson entered judgment denying
petitioner's writ of habeas corpus on December 18,2014'.' see W92-63805.


        Petitioner appeal the judgment to the Court of Appeals Fifth District
of   Texas    at   Dallas.



        The panel that decided ±fa& case was composed of Justices Lang-Miers,
who delivered the opinion,          Bridges and Myers participating.   The court of
appeals rendered           its judgment and issued an opinion on January 23,2015-
     ii   .

see."     05-15-00075-CR.


        The opinion of the court of appeals is unpublished.


        The court of appeals dismissed the petitioner's appeal for want of
jurisdiction
                                  STATEMENT   OF   JURISDICTION




    The Court of Criminal Appeals has jurisdiction over this appeal because

it Involves a question of         federal law,      and is authorized by the Texas Consti

tution   article   V.   section   8.




                                               2.
                         ISSUES   PRESENTED   FOR   REVIEW




ISSUE   ONE:   Does the petitioner have a federal      and state constitutional

right to appeal his felony conviction ?




ISSUE TWO_:    Does the petitioner have a federal and state constitutional

right to review his trial   transcripts ?




                                       3.
                               STATEMENT   OF   THE   FACTS




    The trial court erred in its opinion on December 18,2014, because his
application was not based on using the transcripts to prepare the petition
er's application for a post-conviction writ of habeas corpus. Petitioner
alleged that he was denied his right to a direct appeal by and through
ineffective assistance of counsel,     his requestfor a complete copy of the
transcripts and/or to simply allow him to review the transcripts on a temp
orary loan basis was within the Texas Code of Criminal Procedure. The trial
court is invested with the judicial authority to preside and adminster
the law in a court of justice. His official oath declares that he will
faithfully discharge the duties of the same.


    It is clear by the trail court recourts that the appellant was denied
his right to a direct appeal. Appellant has a valid claim of ineffective
assistance of   counsel,   when his trial counsel failed to. file a requested
notice of appeal. Thus, it is obviously clear that his State and Federal
Constitutional rights has been impeded on by his trial counsel and the
trial court. There are issues that must be resolved and the trial court
has a judicial duty to correct a miscarriage of justice. The trial court •
has deprived the petitioner for (20) twenty years his constitutional right
to review the transcripts.


    Petitioner need not prove his entitlement to review the records because
he has established a prima facie on the face of the records that he has
been denied a diect appeal and that his trial counsel was ineffective in
his duty to represent him in a court of law. This is all that is required
by State and Federal law. see the recourt submitted in this case.




                                           4.
                           SUMMARY   OF   THE   ARGUMENT




    Petitioner has a constitutional and statutory right to access to his
trial court transcripts by and through the Texas Constitution,   that is
supported by the fourteenth amendment to the United States Constitution.
The trial courts "ORDER" would abridge the petitioner'1 s State and Federal
constitutional right to adequately present his claims befor the trial
court.




                                          5.
                                         ARGUMENT




ISSUE ONEj     Does the petitioner have a federal and state constitutional
right to appeal his felony conviction ?




                                  ARGMENT   &     AUTHORITY




     Petitioner pleaded not guilty to the charges of delivery of a controlled substance.
He contends that there was "NO" evidence provided to the court in which to establish his
guilty verdict. The prosecutor withheld a material witness that would have determine the
petitioner's innocence. Petitioner-requested to his trial counsel his desire to appeal
the courts judgment, and his counsel failed to comply with, his request. In doing so,
                                            ii
petitioner filed a pro-se notice of appeal, petitioner's trial counsel was aware that
the petitioner was attempting to appeal his conviction and he maliciously interferred
with the process of his appeal by not informing the courts that petitioner wrote him on
numerous occasions requesting assisance with his appeal and he lied to the court that
petitioner did not request to appeal his conviction.


    The trial court and the district clerk refuse to process petitioner's pro-se notice
of appeal, and failed to appoint an attorney to present him on.appeal, petitioner argues
that the Texas Code of Criminal Procedure article 26.04 (Vernon 1989), provides that an
attorney appointed to represent a defendant in a felony case, "shall represent the defendant
until the charges are dismissed, defendant is acquitted, appeals are exhausted, or khe
attorney is relieved of his duties by the court or replaced by another counsel. In this
case the trial counsel was aware of the petitioner's desire to appeal and failed to file
the appropriate documentation such as: Notice of Appeal; motion for new trial; and motion
for appointment of appellate counsel or to withdraw as counsel". The petitioner's pro-se
notice of appeal give the trial court, di-strict clerk, and trial counsel notice of his
constitutional right to appeal the courts judgment or his desire to appeal his conviction.
The petitioner successfully met his burden of showing that he was not represented by counsel
during a critical stage of the prosecution and therefore "GOOD CAUSE" exist under the
                     ii*.                                              !
Texas Rule Appellate procedure , Rule 2(b) to suspend the requirement of the Texas Rule
of Appellate Procedure, Rule 31(a)(1).




                                                 6.
    The Texas Constitution set out appellate jurisdiction of both the Court of Criminal
Appeal and the Court of Appeals, see Texas Constitution, article V. § 5 (Provides that
criminal jurisdiction in an appellate-court is held in the court of criminal appeals).
Texas Constitution article   V. § 6 (provides for appellate jurisdiction for the court of
appeals). Thus, the right to appeal a felony conviction in Texas is Statutory and not
constitutional.




    n
    Petitioner contends that it is evident that he is and was indigent at the time of his
trial and he did not receive any practical assistance of counsel in protecting and preser
ving his appellate rights to appeal his conviction. Thus, he has been denied effective
assistance of counsel on appeal in violation of his due process right under the Fourteenth
Amendment and his due course of law rights under atticle 1 § 10, the Hill of Rights
were also violated, see   GRIFFIN VS. ILLINOSIS, 351 U.S. 12 (1956); and DOUGLAS VS.
CALIFORNIA, 371 U.S. 353 (1963).




                                              7.
                                          ARGUMENT




ISSUE TWO:      Does the petitioner have a federal and state constitutional
right to review his trial transcripts ?




                                  ARGUMENT   &   AUTHORITY




     The   trial court has ordered that the appellant be denied a complete copy of the
transcripts for free, in order to prepare his application for a post-convictioih writ of
habeas corpus. The court comcluded that the petitioner failed to sufficiently state a
particularize need for the requested transcripts. The trial court failed to address the
petitioner's request for a loan of the transcripts for a limitee time, see cause no.
W92-63805-L, ORDER dated December 18,2014.



    In Griffin Vs. Illinsis, plurality the Supreme Court held that "[driestitute defendant
must be afforded as adequate appellate review as defendants who have money enough to buy
transcript", Lane Vs. "drown, 372 U.S. 477, 484, 83 S. Ct. 768, 772, 9 L.Ed.2d. 882(1963).
extended "the Griffin principle [to}: appl[y-| to state collateral proceedings".
Indigents must be furnished a copy of the transcripts for appellate review of an adverse
decision in post-conviction proceedings. Long Vs. District Court, 385 U.S. 192, 87 S. Ct.
362, 17 L.Ed.2d. 290(1966)(PER CURIAM).   This principle is equally applicable to proceeding
in federal courts collaterally attacking state convictions, and we do not understand the
state to contends otherwise in the present case.



    Indigents, however, cannot obtain transcripts merely to serach for qrounds for relief
Bonner Vs. Henderson, 517 F.2d 135 (5th cir.1975)(PER CURIAM). The district court has
the power to order a free transcript furnished, [for an indigent] if it finds that the,
suit is not frivolous and that the transcripts is needed to decide the issue presented.
United States Vs. MacCollom, 426 U.S. 317,325, 96 S.Ct. 2086,2091, 48 L.Ed.2d.666 (1976)
(plurality opinion)(quoting 28 U.S.C. § 753(f)). The cause is frivolous "if the petitioner
can make no rational argment in law or facts to support his claim for relief".




                                             a
       In the appellant's application under article's, 11.01; 11.02; 11.04; and 11.':'05, where
he alleged facts that if liberally construed, the "inartful pleadings", he clearly stated
that he was actually innocence of the charged indictment, and that his trial counsel was
ineffective because he did not file his requested "NOTICE OF APPEAL", and there was alle
gations that the state withheld a material or alibi witness to this crime he is being
convicted of, and the witness could have proved that the petitioner was innocence.
This assertion, on its face, alleges more than ineffectivenesss because of a failure to
appeal. It is broad enough to encompass all aspects of counsel's performance, and the
court's duty is to contrue pro-se pleadings liberally.


                                        PRAYER FOR RELIEF



       Based upon the undisputed facts, the law and arguments contained hereinq, petitioner
respectfully prays that this court sustain petitioner, is issues and allow his access to
the trial court transcripts.


                                           DECLARATION




       I, ROY JON, TDCJ NO.#626840, declare under penality of perjury that the foreqoinq
is true and correct to the best of his ability pursuant to 28 U.S.C. § 1746* •




                                                                                    i>y"X
                                                               ROY JON (#J626840J    pro-se

                                      CERTIFICATE OF SERVICE




       I,ROY JON, 626840, do hereby certify that a true and correct copy of the above
"PETITION FOR DISCRETIONARY REVIEW':, has been served by placing same in the U.S. Mail
Box on this 23 rd. day of March 2015.     addressed to
Abel Acosta      Clerk
Court of Criminal Apeals                                    RESPECTFULLY SUBMITTED
Supreme Court Bldg.
201 W. 14th St.' Rm. 106
Austin, Texas 78711-2308                                       ^"N^h^A , -\^         ) tf^^
                                                            ROY JON #62*8~40    pi
                                                            O.B*. EllisMJnit
                                                            1697 FM.   980
                                                            Huntsville, Texas 73340
C.C.   FILED
DISMISS; and Opinion Filed January 23, 2015.




                                                                 In The

                                           Court of Appeals
                                  3Ftfti? district of QJexas at Ballaa
                                                      No. 05-15-00075-CR


                                                     ROY JON, Appellant
                                                                    V.
                                          THE STATE OF TEXAS, Appellee

                              On Appeal from the Criminal District Court No. 5
                                           Dallas County, Texas
                                         Trial Court Cause No. W92-63805-L


                                         MEMORANDUM OPINION
                                  Before Justices Bridges, Lang-Miers, and Myers
                                          Opinion by Justice Lang-Miers
        Roy Jon was convicted of delivery of a controlled substance and sentenced to twenty-five

years' imprisonment in 1992. No appeal was taken from that conviction. Appellant has filed

several applications for writ of habeas corpus in both the state and federal courts.1 On October

21, 2014, appellant filed an "application for writ of habeas corpus" in the trial court to obtain a

copy of the trial court record so that he can file a post-conviction application for writ of habeas

corpus. The trial court denied the "application" by written order dated December 18, 2014, and

this appeal followed. We conclude we lackjurisdiction over the appeal.

         "Jurisdiction concerns the power of a court to hear and determine a case." Olivo v. State,

918 S.W.2d 519, 522 (Tex! Crim. App. 1996). The jurisdiction of an appellate court must be


    1The background information is taken from the pro se brief appellant filed with his notice ofappeal.
legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.

at 523. "The standard to determine whether an appellate court has jurisdiction to hear and

determine a case 'is not whether the appeal is precluded by law, but whether the appeal is

authorized by law.'" Blanton v. State, 369 S.W.3d 894, 902 (Tex. Crim. App. 2012) (quoting

Abbott v.. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008)). The right to appeal in a

criminal case is a statutorily created right. See McKinney v. State, 207 S.W.3d 366, 374 (Tex.

Crim. App. 2006); Griffin v. State, 145 S.W.3d 645, 646 (Tex. Crim. App. 2004). See also TEX.

Code Crim. P. Ann. art. 44.02 (West 2006) (providing right of appeal for defendant); Tex. R.

App. P. 25.2(a)(2) (rules for appeal by defendant). Appellate courts may consider appeals by

criminal defendants only after conviction or the entry of an appealable order. See Wright v.

State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.).

        In appellant's first issue in his pro se brief, he contends he was denied the right to appeal

in 1992 due to ineffective assistance of counsel.       In his second issue, he challenges the trial

court's order denying his motion to obtain the trial record so that he can establish he was actually

innocent of the charges and that trial counsel was ineffective in not appealing the conviction.

        An order denying a motion for post-conviction access to the trial court record is not an

appealable order. See Wright, 969 S.W.2d at 589. Moreover, this Court has no jurisdiction to

review appellant's claim that trial counsel was ineffective in not filing a notice of appeal in 1992

and has no authority to grant appellant an out-of-time appeal. See Tex. R. App. P. 26.2(a); Slaton

v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam).
       We dismiss the appeal for want of jurisdiction.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE



Do Not Publish
Tex. R. App. P. 47


150075F.U05




                                               -3-
                                 Court of Appeals
                       ifftftfj district of Qtexas at Dallas
                                      JUDGMENT


ROY JON, Appellant                                 On Appeal from the Criminal District Court
                                                   No. 5, Dallas County, Texas
No. 05-15-00075-CR        V.                       Trial Court Cause No. W92-63805-L.
                                                   Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Myers participating.

        Based on the Court's opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 23rd day of January, 2015.




                                             -A-